Citation Nr: 1805331	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  16-45 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disability, status-post total knee arthroplasty.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1957 to October 1961 and from August 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Evidence Intake Center in Newnan, Georgia.  Jurisdiction of the case is currently with the Regional Office (RO) in Detroit, Michigan.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  During the appeal period, the Veteran has suffered from residual symptoms relating to left total knee arthroplasty performed after the Veteran developed degenerative arthritis.

2.  The Veteran's osteoarthritis of the left knee is etiologically related to a left knee injury during active military service.   


CONCLUSION OF LAW

The criteria for service connection for left knee osteoarthritis, status-post total knee arthroplasty have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran asserts that he suffers from pain, effusion, and other residual symptoms of his left total knee arthroplasty performed to treat degenerative arthritis that he contends is related to an in-service injury.  See April 2016 VA treatment record (showing diagnosis).  Specifically, the Veteran has described experiencing left knee pain of various degrees on a recurrent basis since a November 1959  in-service basketball injury where he fell and twisted his knee, tearing his synovial membrane requiring in hospitalization for more than two weeks. 

The evidence of record clearly demonstrates that the Veteran incurred such an injury during service and that he later underwent left total knee arthroplasty.  The question at issue is whether there exists a nexus between the two.

Considering the evidence of record under the relevant laws and regulations, the Board finds that an award of service connection for the left knee disability is warranted.  The Veteran has consistently reported experiencing recurrent left knee symptoms since his documented November 1959 in-service injury, and in the course of this appeal, he has submitted opinions from three separate physicians who all attribute his current left knee pain and symptoms to his in-service injury.  See letters from R.D., M.D. dated March 2015; J.K., P.A. dated July 2016; and J.W., M.D. dated October 2016.  One private medical opinion report was provided prior to the Veteran filing his claim for entitlement to service connection for a left knee disability, reflects consideration of the Veteran's reported history and review of his service treatment records, and included explanation that the Veteran's left knee osteoarthritis more likely than not represented a standard post-traumatic degenerative pattern stemming from the Veteran's in-service trauma.  

The original denial of service connection was largely based on a June 2015 VA examination report wherein the examiner opined that the Veteran's left knee replacement was not incurred in or caused by his in-service basketball injury.  She reasoned that there was no medical nexus establishing causality between the current complaints and military service, and found it persuasive that the Veteran was not medically discharged from military service and that his service treatment records showed that he was medically qualified to complete the term of his active service and reenlist for a second term.  She did not, however, mention or discuss the Veteran's competent lay statement concerning his long history of recurrent left knee symptoms dating back to his in-service injury, nor acknowledge that service treatment records from the Veteran's second period of active duty continued to document left knee complaints and treatment.  As it remains unclear whether the VA examiner considered this highly relevant evidence, the probative value of her opinion is significantly limited.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).

The Board finds a March 1966 service treatment record particularly probative in this case.  At that time, the Veteran's left knee was examined due to recurrent effusions, with the physician noting that the Veteran had significantly injured the knee years ago and had experienced recurrent effusions with pain, particularly following repetitive motion.  The physician noted an impression of old cartilage or synovial injury, and prescribed extension strengthening exercises and weight reduction.  Of note, it was written that the left knee symptoms were "probably [a] permanent problem."

When considering the multiple instances of left  knee complaints and treatment documented in the Veteran's service treatment records following his initial severe injury in November 1959, along with the private medical opinions linking his current residuals of left knee osteoarthritis, status-post total knee arthroplasty to his in-service injury, the weight of the competent and credible evidence is found to support the Veteran's claim for service connection.


ORDER

Service connection for residuals left knee osteoarthritis, status-post total knee arthroplasty is granted.




____________________________________________
	LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


